Exhibit 10.1

Execution Version

 

 

 

COMMON UNIT PURCHASE AGREEMENT

by and between

STONEMOR PARTNERS L.P.

and

STONEMOR GP HOLDINGS LLC

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS    Section 1.1   Definitions      1    ARTICLE II   
AGREEMENT TO SELL AND PURCHASE    Section 2.1   Sale and Purchase      4   
Section 2.2   Closing      4    Section 2.3   Deliveries by the Partnership     
4    Section 2.4   Purchaser Deliveries      4    ARTICLE III    REPRESENTATIONS
AND WARRANTIES OF THE PARTNERSHIP    Section 3.1   Existence      4   
Section 3.2   Purchased Units: Capitalization      4    Section 3.3   No
Conflict      5    Section 3.4   Authority      5    Section 3.5   Approvals   
  5    Section 3.6   Compliance with Laws      6    Section 3.7   Due
Authorization      6    Section 3.8   Valid Issuance; No Options or Preemptive
Rights      6    Section 3.9   No Registration Rights      6    Section 3.10  
Periodic Reports      7    Section 3.11   Litigation      7    Section 3.12   No
Side Agreements      7    Section 3.13   No Registration Required      7   
Section 3.14   MLP Status      7    ARTICLE IV    REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER    Section 4.1   Existence, Capacity, Authorization and
Enforceability      7    Section 4.2   No Conflict      8    Section 4.3  
Certain Fees      8    Section 4.4   No Side Agreements      8    Section 4.5  
Investment      8    Section 4.6   Nature of Purchaser      9    Section 4.7  
Restricted Securities      9    Section 4.8   Legend; Restrictive Notation     
9    Section 4.9   Reliance on Exemptions      10    ARTICLE V    COVENANTS   
Section 5.1   Further Assurances      10   

 

i



--------------------------------------------------------------------------------

ARTICLE VI    INDEMNIFICATION   

Section 6.1

  Indemnification by the Partnership      10   

Section 6.2

  Indemnification by Purchaser      10   

Section 6.3

  Indemnification Procedure      11    ARTICLE VII    MISCELLANEOUS   

Section 7.1

  Certain Special Allocations of Book and Taxable Income      12   

Section 7.2

  Interpretation and Severability      12   

Section 7.3

  Survival of Provisions      12   

Section 7.4

  No Waiver; Modifications in Writing      13   

Section 7.5

  Binding Effect; Assignment      13   

Section 7.6

  Communications      13   

Section 7.7

  Removal of Legend      14   

Section 7.8

  Entire Agreement      14   

Section 7.9

  Governing Law      14   

Section 7.10

  Waiver of Jury Trial      14   

Section 7.11

  Execution in Counterparts      15   

Exhibit A

  —     Additional Limited Partner Certificate   

 

ii



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

This COMMON UNIT PURCHASE AGREEMENT, dated as of December 30, 2016 (this
“Agreement”), is by and between STONEMOR PARTNERS L.P., a Delaware limited
partnership (the “Partnership”), and STONEMOR GP HOLDINGS LLC, a Delaware
limited liability company (the “Purchaser”).

WHEREAS, the Partnership desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Partnership, certain common units
representing limited partner interests in the Partnership (“Common Units”) in
accordance with the provisions of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and the Purchaser hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding the
foregoing, for purposes of this Agreement, the Partnership and the Purchaser
shall not be deemed to be Affiliates.

“Agreement” has the meaning set forth in the introductory paragraph.

“Closing” has the meaning specified in Section 2.2.

“Closing Date” has the meaning specified in Section 2.2.

“Commission” means the United States Securities and Exchange Commission.

“Common Unit Price” means $8.5731.

“Common Units” has the meaning specified in the recitals.

“Company Purchase Agreement” means the Common Unit Purchase Agreement dated as
of the date hereof by and between the Purchaser and American Cemeteries
Infrastructure Investors, LLC.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“General Partner” means StoneMor GP LLC, a Delaware limited liability company
and the general partner of the Partnership.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership, its Subsidiaries or any of their
respective Properties.

“Indemnified Party” has the meaning specified in Section 6.3.

“Indemnifying Party” has the meaning specified in Section 6.3.

“Knowledge” shall mean, with respect to any party, the actual knowledge of the
managers, directors or executive officers of such party or such party’s managing
member, as applicable.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by a Person other than the owner of the Property, whether such interest is based
on the common law, statute or contract, and whether such obligation or claim is
fixed or contingent, and including any lien or security interest arising from a
mortgage, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition, business, assets or results of operations of the Partnership Entities
and their Subsidiaries, taken as a whole, and (ii) the ability of the
Partnership to perform its obligations under this Agreement in full.
Notwithstanding the foregoing, a “Material Adverse Effect” shall not include any
effect resulting or arising from: (a) any change in general economic conditions
in the industries or markets in which any of the Partnership Entities and their
Subsidiaries operate that do not have a disproportionate effect on the
Partnership Entities and their Subsidiaries, taken as a whole; (b) any
engagement in hostilities pursuant to a declaration of war, or the occurrence of
any military or terrorist attack; (c) changes in GAAP or other accounting
principles, except to the extent such change has a disproportionate effect on
the Partnership Entities and their Subsidiaries, taken as a whole; or (d) the
announcement and pendency of the transactions contemplated hereby.

“NYSE” means The New York Stock Exchange, Inc.

“Outstanding” has the meaning set forth in the Partnership Agreement.

 

2



--------------------------------------------------------------------------------

“Partnership” has the meaning set forth in the introductory paragraph.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership dated September 9, 2008, including any
amendments thereto.

“Partnership Entities” and each a “Partnership Entity” means the General Partner
and the Partnership.

“Partnership Related Parties” has the meaning specified in Section 6.2.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

“Per Unit Capital Amount” has the meaning set forth in the Partnership
Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchase Price” means $20.0 million.

“Purchased Units” means the number of Common Units equal to the Purchase Price
hereto divided by the Common Unit Price.

“Purchaser” has the meaning set forth in the introductory paragraph.

“Purchaser Related Parties” has the meaning specified in Section 6.1.

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of May 21, 2014, by and between the Partnership and American Cemeteries
Infrastructure Investors, LLC.

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Subsidiary” has the meaning set forth in Rule 405 of the rules and regulations
promulgated under the Securities Act.

“Unrealized Gain” has the meaning set forth in the Partnership Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.1    Sale and Purchase. Subject to the terms and conditions hereof,
the Partnership hereby agrees to issue and sell to the Purchaser and the
Purchaser hereby agrees to purchase from the Partnership, the Purchased Units,
and the Purchaser agrees to pay the Partnership the Common Unit Price for each
Purchased Unit.

Section 2.2    Closing. Subject to the terms and conditions hereof, the closing
of the transactions contemplated under this Agreement (the “Closing”) shall take
place on the date hereof (the “Closing Date”). The parties agree that the
Closing may occur via delivery of .pdf of facsimile copies of the documents
referred to herein.

Section 2.3    Deliveries by the Partnership. At the Closing, subject to the
terms and conditions hereof, the Partnership will deliver, or cause to be
delivered, to the Purchaser evidence of issuance of the Purchased Units credited
to a book-entry account maintained by the transfer agent, bearing the
restrictive notation set forth in Section 4.8, and meeting the requirements of
the Partnership Agreement, free and clear of any Liens, other than transfer
restrictions under the Partnership Agreement and applicable federal and state
securities laws.

Section 2.4    Purchaser Deliveries. At the Closing, subject to the terms and
conditions hereof, the Purchaser will deliver, or cause to be delivered, to the
Partnership:

(a)    payment to the Partnership of the Purchase Price by wire transfer of
immediately available funds to an account designated by Partnership; and

(b)    an application requesting admission as an Additional Limited Partner (as
that term is defined in the Partnership Agreement) in substantially the form
attached hereto as Exhibit A, which shall have been duly executed by the
Purchaser.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to the Purchaser as follows:

Section 3.1    Existence. Each of the Partnership Entities has been duly formed
and is validly existing as a limited liability company or limited partnership,
as the case may be, in good standing under the laws of its jurisdiction of
formation with all limited liability company or limited partnership power and
authority necessary to own or hold its properties and to conduct the businesses
in which it is engaged, and, in the case of the General Partner, to act as the
general partner of the Partnership.

Section 3.2    Purchased Units: Capitalization.

(a)    The Purchased Units have those rights, preferences, privileges and
restrictions governing the Common Units as set forth in the Partnership
Agreement.

 

4



--------------------------------------------------------------------------------

(b)    As of the date hereof and prior to the issuance and sale of the Purchased
Units, the issued and outstanding limited partner interests of the Partnership
consist of 35,530,618 Common Units. All outstanding Common Units have been duly
authorized and validly issued in accordance with the Partnership Agreement and
are fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(c)    The Common Units are listed on the NYSE, and the Partnership has not
received any notice of delisting.

Section 3.3    No Conflict. None of the offering, issuance and sale by the
Partnership of the Purchased Units and the application of the proceeds
therefrom, the execution, delivery and performance of this Agreement by the
Partnership, or the consummation of the transactions contemplated hereby
(i) conflicts or will conflict with, or constitutes or will constitute a
violation of, the certificate or agreement of limited partnership, certificate
of formation, limited liability company agreement or other organizational
documents of the Partnership Entities, (ii) conflicts or will conflict with, or
constitutes or will constitute a breach or violation of or a default under (or
an event that, with notice or lapse of time or both, would constitute such a
breach or violation of or default under), any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which any
Partnership Entity or any material Subsidiary of a Partnership Entity is a
party, by which any of them is bound or to which any of their respective
properties or assets is subject, (iii) violates or will violate any statute,
law, ordinance, regulation, order, judgment, decree or injunction of any court
or governmental agency or body to which any Partnership Entity or any material
Subsidiary of a Partnership Entity, or any of their respective properties or
assets may be subject or (iv) will result in the creation or imposition of any
Lien upon any property or assets of any Partnership Entity or any material
Subsidiary of any Partnership Entity, which conflicts, breaches, violations,
defaults or Liens, in the case of clauses (ii), (iii) or (iv), would,
individually or in the aggregate, have a Material Adverse Effect.

Section 3.4    Authority. The Partnership has all requisite power and authority
to issue, sell and deliver the Purchased Units, in accordance with and upon the
terms and conditions set forth in this Agreement and the Partnership Agreement.
All partnership or limited liability company action, as the case may be,
required to be taken by the General Partner and the Partnership for the
authorization, issuance, sale and delivery of the Purchased Units, the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby has been validly taken. No approval from the holders of
outstanding Common Units is required under the Partnership Agreement or the
rules of the NYSE in connection with the Partnership’s issuance and sale of the
Purchased Units to the Purchaser.

Section 3.5    Approvals. No permit, consent, approval, authorization, order,
registration, filing or qualification (“consent”) of or with any court,
governmental agency or body having jurisdiction over any of the Partnership
Entities or any material Subsidiary of any Partnership Entity, or any of their
respective properties is required in connection with the offering and sale of
the Purchased Units in the manner contemplated by this Agreement, the execution,
delivery and performance of this Agreement by the Partnership Entities, or the
consummation of the transactions contemplated by this Agreement, except for such
consents (i)

 

5



--------------------------------------------------------------------------------

required under the Securities Act and state securities or “Blue Sky” laws or
(ii) that, if not obtained, would not, individually or in the aggregate, have a
Material Adverse Effect.

Section 3.6    Compliance with Laws. As of the date hereof, neither the
Partnership nor any of its Subsidiaries is in violation of any Law applicable to
the Partnership or its Subsidiaries, except as would not, individually or in the
aggregate, have a Material Adverse Effect. The Partnership and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, have a Material Adverse Effect, and
neither the Partnership nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.

Section 3.7    Due Authorization. This Agreement has been duly and validly
authorized and has been validly executed and delivered by the Partnership and
constitutes (assuming the due authorization, execution and delivery by the other
party hereto) the legal, valid and binding obligations of the Partnership
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith.

Section 3.8    Valid Issuance; No Options or Preemptive Rights. The Purchased
Units to be issued and sold by the Partnership to the Purchaser hereunder have
been duly authorized in accordance with the Partnership Agreement and, when
issued and delivered to the Purchaser against payment therefor pursuant to this
Agreement, will be validly issued in accordance with the Partnership Agreement,
fully paid (to the extent required under the Partnership Agreement) and
non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act). The
holders of outstanding Common Units are not entitled to statutory, preemptive or
other similar contractual rights to subscribe for Common Units other than as
provided in the Partnership Agreement; and no options, warrants or other rights
to purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, partnership securities or
ownership interests in the Partnership are outstanding, except as provided for
in the Partnership Agreement or grants outstanding under an employee benefit
plan.

Section 3.9    No Registration Rights. Except as disclosed in the Partnership’s
reports filed under the Exchange Act and as contemplated by this Agreement, the
Partnership Agreement and the Registration Rights Agreement, there are no
contracts, agreements or understandings between the Partnership and any Person
granting such Person the right to require the Partnership to file a registration
statement under the Securities Act with respect to any securities of the
Partnership or to require the Partnership to add such securities to any
securities registered or to be registered pursuant to any registration statement
filed by or required to be filed by the Partnership under the Securities Act.

 

6



--------------------------------------------------------------------------------

Section 3.10    Periodic Reports. The Partnership has filed all forms, reports,
schedules and statements required to be filed by it under the Exchange Act since
December 31, 2015 (the “SEC Documents”) and when they were filed with the
Commission, or to the extent corrected or updated by a subsequent amendment or
restatement filed with the Commission, then as so corrected or updated, each
such form, report, schedule and statement (i) conformed in all material respects
to the requirements of the Exchange Act, and (ii) did not knowingly contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in the light of the circumstances under
which they were made therein, not misleading; provided the Purchaser did not
have Knowledge of such untrue statement or omission as of the date of such
filing, or amendment thereto or restatement thereof, with the Commission.

Section 3.11    Litigation. Except (i) for proceedings of which the Purchaser or
any of its Representatives is aware, or (ii) as disclosed in the Partnership’s
reports filed under the Exchange Act, as of the date hereof, there are no legal
or governmental proceedings pending to which any Partnership Entity is a party
or to which any Property or asset of any Partnership Entity is subject that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or which challenge the validity of this Agreement or the
right of any Partnership Entity to enter into this Agreement or to consummate
the transactions contemplated hereby and, to the Knowledge of the Partnership,
no such proceedings are threatened by Governmental Authorities or others.

Section 3.12    No Side Agreements. Other than the Company Purchase Agreement,
there are no agreements by, among or between the Partnership or any of its
Affiliates, on the one hand, and the Purchaser or any of its Affiliates, on the
other hand, with respect to the transactions contemplated hereby nor promises or
inducements for future transactions between or among any of such parties.

Section 3.13    No Registration Required. Assuming the accuracy of the
representations and warranties of the Purchaser contained in Section 4.5 and
Section 4.6, the issuance and sale of the Purchased Units pursuant to this
Agreement is exempt from registration requirements of the Securities Act, and
neither the Partnership nor, to the knowledge of the Partnership, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.

Section 3.14    MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and more than 90% of the
Partnership’s current gross income is qualifying income under 7704(d) of the
Internal Revenue Code of 1986, as amended.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Partnership that:

Section 4.1    Existence, Capacity, Authorization and Enforceability. The
Purchaser (i) is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of

 

7



--------------------------------------------------------------------------------

organization and (ii) has the requisite power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its Properties
and carry on its business as its business is now being conducted. The Purchaser
has all requisite limited liability company or other similar entity power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. All limited liability
company action required to be taken by the Purchaser for the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby has been validly taken. This Agreement has been duly and validly
authorized and has been validly executed and delivered by the Purchaser, and
constitutes (assuming the due authorization, execution and delivery by the other
party hereto), the legal, valid and binding obligations of the Purchaser,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith.

Section 4.2    No Conflict. The execution, delivery and performance of this
Agreement by the Purchaser and the consummation by the Purchaser of the
transactions contemplated hereby will not (a) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any material agreement to which the Purchaser is a party or by
which the Purchaser is bound or to which any of the property or assets of the
Purchaser is subject, (b) violate any statute, order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Purchaser or
the property or assets of the Purchaser, or (c) conflict with or result in any
violation of the provisions of the organizational documents of the Purchaser,
except in the cases of clauses (a) and (b), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement and the performance of the Purchaser’s
obligations under this Agreement.

Section 4.3    Certain Fees. No fees or commissions are or will be payable by
the Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. The Purchaser agrees that it will indemnify and
hold harmless the Partnership from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Purchaser in connection with the purchase of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

Section 4.4    No Side Agreements. Other than the Company Purchase Agreement,
there are no other agreements by, among or between the Purchaser and any of its
Affiliates, on the one hand, and the Partnership or any of its Affiliates, on
the other hand, with respect to the transactions contemplated hereby nor
promises or inducements for future transactions between or among any of such
parties.

Section 4.5    Investment. The Purchased Units are being acquired for the
Purchaser’s own account, not as a nominee or agent, and with no present
intention of distributing the Purchased Units or any part thereof, and the
Purchaser has no present intention of selling or granting any participation in
or otherwise distributing the same in any transaction in violation of the
securities laws of the United States or any state, without prejudice, subject
however, to the

 

8



--------------------------------------------------------------------------------

Purchaser’s right at all times to sell or otherwise dispose of all or any part
of the Purchased Units under a registration statement under the Securities Act
and applicable state securities laws or under an exemption from such
registration available thereunder (including, without limitation, if available,
Rule 144 promulgated thereunder). If the Purchaser should in the future decide
to dispose of any of the Purchased Units, the Purchaser understands and agrees
(a) that it may do so only in compliance with the Securities Act and applicable
state securities law, as then in effect, including a sale contemplated by any
registration statement pursuant to which such securities are being offered, or
pursuant to an exemption from the Securities Act, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities.

Section 4.6    Nature of Purchaser. The Purchaser represents and warrants to,
and covenants and agrees with, the Partnership that (a) the Purchaser is an
-accredited investor- as defined in Rule 501 of Regulation D promulgated by the
Commission pursuant to the Securities Act, (b) by reason of its business and
financial experience, the Purchaser has such knowledge, sophistication and
experience in making similar investments and in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Purchased Units, is able to bear the economic risk of such
investment and, at the present time, would be able to afford a complete loss of
such investment, and (c) it is acquiring the Purchased Units only for its own
account and not for the account of others, for investment purposes and not on
behalf of any other account or Person or with a view to, or for offer or sale in
connection with, any distribution thereof. The Purchaser acknowledges that it
(i) has access to the SEC Documents, (ii) has been provided a reasonable
opportunity to ask questions of and receive answers from Representatives of the
Partnership or the General Partner regarding such matters and (iii) has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Purchased
Units.

Section 4.7    Restricted Securities. The Purchaser understands that the
Purchased Units are characterized as “restricted securities” under the federal
securities Laws in as much as they are being, or will be, as applicable,
acquired from the Partnership in a transaction not involving a public offering
and that under such Laws and applicable regulations such securities may be
resold without registration under the Securities Act only in certain limited
circumstances.

Section 4.8    Legend; Restrictive Notation. The Purchaser understands that the
certificates evidencing the Purchased Units or the book-entry account maintained
by the transfer agent evidencing ownership of the Purchased Units, as
applicable, will bear the legend or restrictive notation required by the
Partnership Agreement as well as the following legend or restrictive notation:

“These securities have not been registered under the Securities Act or the
securities laws of any state or other jurisdiction. These securities may not be
sold or offered for sale, pledged or hypothecated except pursuant to an
effective registration statement under the Securities Act or pursuant to an
exemption from registration thereunder which, in the opinion of counsel for the
holder, which counsel and opinion are reasonably satisfactory to the counsel for
the Partnership, is available, in each case in accordance with all applicable
securities laws of the states or other jurisdictions, and in the case of a
transaction exempt from registration, such securities may only be transferred if
the

 

9



--------------------------------------------------------------------------------

transfer agent for such securities has received documentation satisfactory to it
that such transaction does not require registration under the Securities Act.”

Section 4.9    Reliance on Exemptions. The Purchaser understands that the
Purchased Units are being offered and sold to the Purchaser in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Partnership is relying upon the truth and
accuracy of, and Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Purchaser set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Purchased Units.

ARTICLE V

COVENANTS

Section 5.1    Further Assurances. Each of the parties hereto shall, at the
request of any other party hereto, take such further actions as are requested
and execute any additional documents, instruments or conveyances of any kind
which may be reasonably necessary to further effect the transactions
contemplated by this Agreement.

ARTICLE VI

INDEMNIFICATION

Section 6.1    Indemnification by the Partnership. The Partnership agrees to
indemnify the Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Partnership contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of such representations or warranties to the extent applicable; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 6.1.

Section 6.2    Indemnification by Purchaser. The Purchaser agrees to indemnify
the Partnership, the General Partner and their respective Representatives
(collectively, “Partnership Related Parties”) from, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands, and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or

 

10



--------------------------------------------------------------------------------

covenants of the Purchaser contained herein, provided that such claim for
indemnification relating to a breach of the representations and warranties is
made prior to the expiration of such representations and warranties to the
extent applicable; and provided further, that no Partnership Related Party shall
be entitled to recover special, consequential or punitive damages under this
Section 6.2.

Section 6.3    Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (a) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(b) if (i) the Indemnifying Party has failed to assume the defense or employ
counsel reasonably acceptable to the Indemnified Party or (ii) if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select one separate counsel who shall be reasonably acceptable to the
Indemnifying Party and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party. The remedies provided for in this

 

11



--------------------------------------------------------------------------------

Article VI are cumulative and are not exclusive of any remedies that may be
available to a party at law or in equity or otherwise.

ARTICLE VII

MISCELLANEOUS

Section 7.1    Certain Special Allocations of Book and Taxable Income. To the
extent that the Common Unit Price differs from the Per Unit Capital Amount as of
the Closing Date for a then Outstanding Common Unit after taking into account
the issuance of the Purchased Units, the General Partner intends to specially
allocate Partnership items of book and taxable income, gain, loss or deduction
to the Purchaser so that the Per Unit Capital Amount with respect to their
Purchased Units are equal to the Per Unit Capital Amounts with respect to other
Common Units (and thus to assure fungibility of all Common Units). Such special
allocations will occur upon the earlier to occur of any taxable period of the
Partnership ending upon, or after, (a) an event described in Section 5.5(d) of
the Partnership Agreement or a sale of all or substantially all of the assets of
the Partnership occurring after the date of the issuance of the Purchased Units,
or (b) the transfer of the Purchased Units to a Person that is not an Affiliate
of the Purchaser, in which case, such allocation shall be made only with respect
to the Purchased Units so transferred. To the maximum extent permissible, the
special allocations resulting from clause (a) will be made through allocations
of Unrealized Gain.

Section 7.2    Interpretation and Severability. Article, Section, Schedule, and
Exhibit references are to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts, and agreements are references
to such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.” Whenever any party has an obligation under this Agreement, the expense of
complying with that obligation shall be an expense of such party unless
otherwise specified. Whenever any determination, consent, or approval is to be
made or given by the Purchaser, such action shall be in the Purchaser’s sole
discretion unless otherwise specified in this Agreement. If any provision in
this Agreement is held to be illegal, invalid, not binding, or unenforceable,
such provision shall be fully severable and this Agreement shall be construed
and enforced as if such illegal, invalid, not binding, or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions shall remain in full force and effect. This Agreement has been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.

Section 7.3    Survival of Provisions. The representations and warranties set
forth in Sections 3.2, 3.3, 3.5, 3.8, 3.13, 3.14, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7,
4.8 and 4.9 hereunder shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth herein
shall survive for a period of twelve (12) months following the Closing Date
regardless of any investigation made by or on behalf of the Partnership or the
Purchaser. The covenants made in this Agreement shall survive the Closing of the
transactions described herein and remain operative and in full force and effect.
All indemnification obligations of the Partnership and the Purchaser pursuant to
this Agreement and the provisions of Article VI shall remain operative and in
full force and effect unless such obligations are

 

12



--------------------------------------------------------------------------------

expressly terminated in a writing by the parties, regardless of any purported
general termination of this Agreement.

Section 7.4    No Waiver; Modifications in Writing.

(a)    Delay. No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b)    Amendments and Waivers. Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement shall be effective unless signed by each of the parties hereto or
thereto affected by such amendment, waiver, consent, modification, or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provision of this Agreement, and any consent
to any departure by the Partnership from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on the Partnership in any case shall
entitle the Partnership to any other or further notice or demand in similar or
other circumstances.

Section 7.5    Binding Effect; Assignment. This Agreement shall be binding upon
the Partnership, the Purchaser, and their respective successors and permitted
assigns. Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and their respective successors and permitted
assigns. All or any portion of the rights and obligations of the Purchaser under
this Agreement may be transferred by the Purchaser to any Affiliate of the
Purchaser without the consent of the Partnership.

Section 7.6    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:

 

  (a) If to the Purchaser:

StoneMor GP Holdings LLC

3600 Horizon Boulevard

Trevose, PA 19053

Attention: Lawrence Miller

Telephone: (215) 826-2800

with a copy to:

American Infrastructure MLP Funds

 

13



--------------------------------------------------------------------------------

950 Tower Lane, Suite 800

Foster City, CA 94404

Attention: Robert Hellman

Fax: 650-854-0853

  (b) If to the Partnership:

StoneMor Partners L.P.

3600 Horizon Boulevard

Trevose, PA 19053

Attention: Austin So

Telephone: (215) 826-2800

or to such other address as the Partnership or the Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 7.7    Removal of Legend. The Purchaser may request the Partnership to
remove the legends described in Section 4.8 from the certificates evidencing the
Purchased Units by submitting to the Partnership such certificates, together
with an opinion of counsel, which counsel and opinion are reasonably
satisfactory to the Partnership, to the effect that such legend is no longer
required under the Securities Act or applicable state laws, as the case may be.
The Partnership shall cooperate with the Purchaser to effect the removal of such
legend.

Section 7.8    Entire Agreement. This Agreement and the other agreements and
documents referred to herein are intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Partnership or any of its Affiliates
or the Purchaser or any of its Affiliates set forth herein or therein. This
Agreement and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

Section 7.9    Governing Law. This Agreement will be construed in accordance
with and governed by the laws of the State of Delaware without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.

Section 7.10    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
BETWEEN THE PARTIES HERETO ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

14



--------------------------------------------------------------------------------

Section 7.11    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

[Signature pages follow.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

STONEMOR PARTNERS L.P. By:  

StoneMor GP LLC,

its General Partner

  By:  

/s/ Sean P. McGrath

  Name:   Sean P. McGrath   Title:   Chief Financial Officer

[Signature Page to Common Unit Purchase Agreement]



--------------------------------------------------------------------------------

STONEMOR GP HOLDINGS LLC By:  

/s/ Lawrence Miller

Name:   Lawrence Miller Title:   President and Chief Executive Officer

[Signature Page to Common Unit Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Additional Limited Partner Certificate

The undersigned (the “Investor”) hereby applies for issuance in the name of the
Investor of the Common Units evidenced hereby.

The Investor (a) requests admission as an Additional Limited Partner and agrees
to comply with and be bound by, and hereby executes, the Second Amended and
Restated Agreement of Limited Partnership of StoneMor Partners L.P. (the
“Partnership”), as amended, supplemented or restated to the date hereof (the
“Partnership Agreement”), (b) represents and warrants that the Investor has all
right, power and authority and, if an individual, the capacity necessary to
enter into the Partnership Agreement, (c) appoints the General Partner of the
Partnership and, if a Liquidator shall be appointed, the Liquidator of the
Partnership as the Investor’s attorney-in-fact to execute, swear to, acknowledge
and file any document, including, without limitation, the Partnership Agreement
and any amendment thereto and the Certificate of Limited Partnership of the
Partnership and any amendment thereto, necessary or appropriate for the
Investor’s admission as an Additional Limited Partner and as a party to the
Partnership Agreement, (d) gives the powers of attorney provided for in the
Partnership Agreement, (e) makes the waivers and gives the consents and
approvals contained in the Partnership Agreement and (f) certifies to the
Partnership that the Investor (including, to the best of the Investor’s
knowledge, any person for whom the Investor will hold the Common Units) is an
Eligible Citizen. Capitalized terms not defined herein have the meanings
assigned to such terms in the Partnership Agreement.

 

Date:  

 

    

 

Social Security or other identifying number

    

 

Signature of Investor

 

Purchase Price including commissions, if any

    

 

Name and Address of Investor

Type of Entity (check one):

 

  ☐    Individual    ☐    Partnership    ☐    Corporation   ☐    Trust    ☐   
Other (specify)       Nationality (check one):   ☐    U.S. Citizen, Resident or
Domestic Entity               ☐    Foreign Corporation    ☐   
Non-resident Alien         If the U.S. Citizen, Resident or Domestic Entity box
is checked, the following certification must be completed.

Exhibit A to the Common Unit Purchase Agreement

 

A-1



--------------------------------------------------------------------------------

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Partnership must withhold tax with respect to certain transfers of
property if a holder of an interest in the Partnership is a foreign person. To
inform the Partnership that no withholding is required with respect to the
undersigned interestholder’s interest in it, the undersigned hereby certifies
the following (or, if applicable, certifies the following on behalf of the
interestholder).

Complete Either A or B:

 

A. Individual Interestholder

 

  1. I am not a non-resident alien for purposes of U.S. income taxation.

 

  2. My U.S. taxpayer identification number (Social Security Number) is
                                         
                                            .

 

  3. My home address is                                          
                                         
                                         
                                       .

 

B. Partnership, Corporation or Other Interestholder

 

  1.                          is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in the Code and
Treasury Regulations).

 

  2. The interestholder’s U.S. employer identification number is
                                         
                                                            .

 

  3. The interestholder’s office address and place of incorporation (if
applicable) is                                          
                                         
                                         
                                          .

 

  4. The interestholder’s year end for tax reporting purposes
is:                                        
                                                            .

The interestholder agrees to notify the Partnership within sixty (60) days of
the date the interestholder becomes a foreign person.

The interestholder understands that this certificate may be disclosed to the
Internal Revenue Service by the Partnership and that any false statement
contained herein could be punishable by fine, imprisonment or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete and,
if applicable, I further declare that I have authority to sign this document on
behalf of:

 

  

 

      Name of Interestholder      

 

      Signature and Date      

 

      Title (if applicable)   

Exhibit A to the Common Unit Purchase Agreement

 

A-2



--------------------------------------------------------------------------------

Note: If the Investor is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this application should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of the Financial Industry Regulatory Authority, or, in the
case of any other nominee holder, a person performing a similar function. If the
Investor is a broker, dealer, bank, trust company, clearing corporation, other
nominee owner or an agent of any of the foregoing, the above certification as to
any person for whom the Investor will hold the Common Units shall be made to the
best of the Investor’s knowledge.

Exhibit A to the Common Unit Purchase Agreement

 

A-3